DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/898,438, application filed on 06/11/2020.  
3.	Claims 1-16 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 06/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (“Miller 1”) (US 2018/0102654) in view of Miller et al. (“Miller 2”) (US 2018/0069358).

7.          With respect to claim 1, Miller 1 teaches:
A wireless charger (portable charger with wireless component for transmitting power, Abstract) for charging a battery of a mobile device (for recharging a wireless device, Abstract), 
the wireless charger comprising: 
a housing configured to be coupled to a source of electrical energy, for receiving electrical energy the source of electrical energy (see housing 100 showing a charger device which has prongs 115 for receiving power to charge the charger’s internal battery, para 34; housing defines a first and second power port for at least receiving power, para 34; see power cable 113 with usb or micro-usb adaptor which can be used to either recharge a battery of another device or be connected to a power source to charge the charger’s internal battery, para 44), and 
for converting at least a portion of the electrical energy to radiated electrical energy (see wireless transmission components cable of transmitting power for charging electronic devices via a wireless transmitter, para 37) [Examiner’s Note: It is generally inherent, and even considered ubiquitous within the related art, that NFC components such as those taught in Miller 1, which are used for charging or transmitting power, must include among them at least some form of a converting element which is required to convert modulated signals into a magnetic field capable of being received by another antenna/coil in order charge a receiving energy storage element such as a battery.  Therefore, it is Examiner’s interpretation that Miller 1’s transmission components inherently include the capability of converting signals into a magnetic field capable of power transfer]; 
a USB connector mounted directly to housing and configured to be plugged into an electrical socket of said source of electrical energy (see power cable 113 with usb or micro-usb adaptor which can be used to either recharge a battery of another device or be connected to a power source to charge the charger’s internal battery, para 44; also see first and second power port for at least receiving power, para 34; Port 110 of Fig 2 may be USB; see internal battery of charger to be re-charged when Port 110 is to be connected to a power source, para 36).
Miller 1 appears to be silent regarding:
at least one magnet embedded or affixed to the housing and configured to magnetically attract ferromagnetic material associated with mobile device, to hold and support said mobile device on or to a support surface of said housing.
However, Miller 2 teaches:
at least one magnet embedded or affixed to the housing and configured to magnetically attract ferromagnetic material associated with mobile device, to hold and support said mobile device on or to a support surface of said housing (device having battery to be re-charged is attached to charger and aligned with charger via one or more magnets 22, as shown in Fig 3 and para 72-75).
It would have been obvious to one of ordinary skill in the art before the time of the invention to incorporate the magnets from the battery charger of Miller 2 into the battery charger of Miller 1 because the magnets aid in both securing the charger to the device and aligning the device coil/antenna with the coil/antenna of the charger for seamless battery-recharging, which would be advantageous in the art. 
[Examiner’s Note: While not relied upon, Examiner provides additional prior-art reference Porat et al. (US 2016/0322853) which teaches the necessity of having a converter or converting component in order for an NFC system to transfer power by converting modulated signals into a magnetic field capable of transmitting data/power via a transmitting and receiving antenna/coil to deliver data/power wirelessly to another device, para 43-45.  Examiner points out that Porat is merely one example in the prior art showing that an NFC system necessitates some form of conversion of signals in order to transfer data/power to another device].

8.          With respect to claim 2, Miller 2 teaches:
wherein the USB plug is pivotably mounted to the housing with a pivot coupling (see pivotable USB port of Fig 1-2).
While Miller 1 appears to be silent regarding a USB port that can swivel on a pivot point, Miller 2 teaches a pivotable USB port in at least Figure 1.
It would have been obvious to one of ordinary skill in the art before the time of the invention to incorporate the USB swivel port of the battery charger Miller 2 into the Miller 1 because a swivel port can be connected directly to a power source and further adapted to swivel in a manner that aids in the mating of the usb adaptor of the charger to the interface of the power source.

9.          With respect to claim 3, Miller 2 teaches:
wherein the pivot coupling has a horizontally extending pivot axis that lies in a plane containing a length and width dimension or a diametrical dimension of the housing (see pivotable USB port of Fig 1-2 having a horizontal extending element or nature or actual dimension, especially when rotated out out of alignment with the flat horizontal plane of the charger).

10.          With respect to claim 4, Miller 2 teaches:
the housing including a well for the storage the USB plug therein (see open space or well in charger for rotating usb adaptor/plug into its flat access with the plane of the charger, Fig 1-2).

11.          With respect to claim 5, Miller 2 teaches:
wherein the well is defined on a side of the housing where a resting surface for the mobile device is located (see open space or well in charger for rotating usb adaptor/plug into its resting flat access with the plane of the charger, Fig 1-2).

12.          With respect to claim 6, Miller 2 teaches:
including an indicator light configured to indicate that the mobile device is being charged (an LED/light to indicate that a device is connected and being charged by the charger, para 93).
While Miller 1 teaches power indicator lights on a portable charger to provide charging information to a user, it appears that the power indicator lights of Miller 1 are silent regarding indicating to a user that the charger is connected and charging another device battery.
However, Miller 2 teaches including an indicator light configured to indicate that the mobile device is being charged (an LED/light to indicate that a device is connected and being charged by the charger, para 93).
It would have been obvious to one of ordinary skill in the art before the time of the invention have incorporated Miller 2’s LED/light indicator on the charger to indicate to a user that the charger has successfully mated with and charging another device in order to charge said device’s battery.

13.          With respect to claim 7, Miller 1 teaches:
wherein the housing has a generally flat shape with a thickness dimension that measures less than ¼ corresponding dimensions associated with a length, width and/or diametrical dimensions of said housing (see housing 10 with a generally flat shape, Fig 1-2, small/compact enough to be on a key ring and attached to a purse or set of keys, para 25).

14.          With respect to claim 8, Miller 2 teaches:
where in the pivot coupling has a vertical pivot axis that extends along a thickness dimension of the housing (see pivotable coupler having vertical axis extending along thickness dimension, see pivotable USB port of Fig 1-2).

15.          With respect to claim 9, Miller 2 teaches:
including a well for the storage of the USB plug, wherein the USB plug is capable of being stored in the well by being pivoted around the vertical pivot axis into and out of the well (open space or well in charger for rotating usb adaptor/plug into its resting flat access with the plane of the charger, Fig 1-2).

16.          With respect to claim 10, Miller 1 teaches:
wherein the USB pivot coupling is configured to hold the housing suspended in the air while being held solely by said USB plug while the plug is inserted into said electrical socket (see AC plug is designed/intended to be plugged directly into an electrical outlet to charge the battery of Miller 1, but could alternatively be a flip-out connector such as a USB or car charger for recharging the battery of the charger, para 39).

17.          With respect to claim 11, Miller 1 teaches:
wherein the USB pivot coupling is configured to hold the housing suspended in the air while being held solely by said USB plug while the plug is inserted into said electrical socket (see AC plug is designed/intended to be plugged directly into an electrical outlet to charge the battery of Miller 1, but could alternatively be a flip-out connector such as a USB or car charger for recharging the battery of the charger, para 39).

18.          With respect to claim 12, Miller 1 teaches:
wherein the housing has a substantially square-shape or rectangular shape body (see rounded square shape for charger, para 25).

19.          With respect to claim 13, Miller 1 teaches:
including a hole for securing in the hole a keychain ring or a holding string (see key chain ring/carabiner 204, see para [25, 32, 49, 54]).

20.          With respect to claim 14, Miller 2 teaches:
wherein said at least one magnet comprises a plurality of discrete magnets (device having battery to be re-charged is attached to charger and aligned with charger via a plurality of magnets 22, as shown in Fig 3 and para 72-75).

21.          With respect to claim 15, Miller 2 teaches:
wherein the plurality of discrete magnets includes a plurality of button magnets located adjacent corner regions of said housing (device having battery to be re-charged is attached to charger and aligned with charger via a plurality of magnets 22, as shown in Fig 3 and para 72-75).

22.          With respect to claim 16, Miller 2 teaches:
wherein said plurality of magnets extend along a thickness dimension of said housing (device having battery to be re-charged is attached to charger and aligned with charger via a plurality of magnets 22, as shown in Fig 3 and para 72-75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851